Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the RCE filed on 04/29/2021, in which claims 1, 8, 15, 16 have been amended, claims 1-20 are presented for the examination.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but not persuasive. It appears there is no specific arguments recited in remarks dated 04/05/2021, the applicants have provided conclusory statements without providing explanation on how the cited prior-arts do not teach particular claim limitation. 

Therefore, examiner believes the combination of cited prior-arts teach each and every limitations of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al. (US 2016/0092136, referred herein after Balakrishnan) in view of Reynolds et al. (US 2018/0115501, referred herein after Reynolds) and Senin et al. (US 2020/0110692, referred herein after Senin).


As per claim 1, 8, 15, Balakrishnan discloses for a storage network including at least a first host system (Fig. 1, host 1, 105 sub 1) and at least a first storage system (Fig. 1, storage system 160) including a plurality of storage ports (Fig. 1, storage ports  S1-S6), the host system including at least a first host port (Fig. 1, host ports H1-H6), a method 5comprising: 
for each of the plurality of storage ports, for a respective I/O operation initiated from the at least first host port to the storage port, determining a payload idle time during performance of the respective I/O operation, the payload idle time being an amount of time during which the storage port is waiting for the at least first host port to be ready to send or receive data of the 10respective I/O operation ([0040], [0041], commands(I/O operations) sent from the host port H to a storage port S; there is an inherent time necessary for commands to be sent from the hosts 105 to the storage system 160, such as through one or more switches. In certain embodiments, the host 105 may measure T.sub.network using a ping-like command (e.g.,: test unit ready (TUR) which requires no processing at the storage system 160 for response);


Balakrishanan does not specifically discloses in response to determining the one or more excessive response times, determining, from among the payload idle times, one or more excessive idle times indicative of an excessive time period for a storage port to wait for a host port to be ready to send or receive data for a respective I/O operation; and 
modifying at least one component of the storage network based on the determined one or 15more excessive idle times;


However, Reynolds discloses in response to determining the one or more excessive response times, from among the payload idle times, one or more excessive idle times indicative of an excessive time period for a storage port to wait for a host port to be ready to send or receive data for a respective I/O operation; and (Fig. 7, instruction 158, Instructions 158 can incorporate one or more aspects of steps 130, 132, and 134 of method 128 to determine whether data traffic along a flagged host port is malicious based on monitored …transit delay, [0047]-[0048], [0026], “determining whether the uplink port is oversubscribed can, for example, include comparing data traffic metrics over the uplink port to reference data traffic metrics for the uplink port.”, ([0025], wherein the payload idle time is interpreted as transit delay of the uplink port (host port) by monitoring the data  traffic as shown in Fig. 1, [0047]);

modifying at least one component of the storage network based on the determined one or 15more excessive idle times ([0036]-[0037], various action can be taken to improve oversubscribed node as in para. [0036]);
Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Reynold’s uplink port (host port) oversubscription determination method into Balakrishnan’s port selection method based on load balancing on a particular port of the system because one of the ordinary skill in the art would have been motivated to reduce the likelihood that certain host ports can disrupt the network;

Neither Balakrishnan nor Reynold teaches wherein determining a first payload idle time for a first respective I/O operation involving a first of the plurality of storage ports includes: 
the first storage port indicating to the first host port that the first storage port is ready to send or receive data in accordance with the first respective I/O operation to or from, respectively, the first host port, and 
incrementing a time counter that tracks elapsed time for the first respective I/O operation until an acknowledgement is received from the first host port that the first host port is ready to receive or send, respectively, the data;

determining one or more excessive response times for I/O operations associated with an application executing on the first host system;


However, Senin discloses wherein determining a first payload idle time for a first respective I/O operation involving a first of the plurality of storage ports includes: the first storage port indicating to the first host port that the first storage port is ready to send or receive data in accordance with the first respective I/O operation to or from, respectively, the first host port, (Fig. 2, ready response, [0015], “t.sub.1 is the time when the initiator or host receives a response indicating that the storage system is ready to accept data and the host may start the transfer;”); and 
incrementing a time counter that tracks elapsed time for the first respective I/O operation until an acknowledgement is received from the first host port that the first host port is ready to receive or send, respectively, the data ([0015], “t.sub.2 is the time when the initiator or storage system starts to send a first individual portion of data; t.sub.3 is the time when the initiator or host completes data transfer for all individual portions of the data; and t.sub.4 is the time when the initiator or host receives from the target or storage system an acknowledgment of success of the write I/O operation. For the write I/O operation, total transaction performance can be measured by the initiator or host between t.sub.0 and t.sub.4.”, wherein the time from t.sub.0 to t.sub.4 is time it took for I/O operation from host till acknowledgement received by host port as claimed);
determining one or more excessive response times for I/O operations associated with an application executing on the first host system ([0027]-[0031], wherein the I/O operation latency on a particular host is determined (i. e. one or more excessive response times for I/O operations associated with an application executing on the first host system)) ;


Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Senin’s latency measurement in I/O operation into Reynold’s uplink port (host port) oversubscription determination method and Balakrishnan’s port selection method based on load balancing on a particular port of the system because one of the ordinary skill in the art would have been motivated to proactively notify the host about the additional latency that the host injects into the total latency of the I/O operation.


As per claim 2, 9, 16, Balakrishnan discloses the method of claim 1, wherein determining a payload idle time for the first respective I/O operation includes: 
receiving a command information unit from the first port indicating that the first 20respective I/O operation is a read operation ([0022], wherein the information regarding I/Os sent to a storage array can be a read); 

neither Balakrishnan nor Reynolds specifically discloses the storage system retrieving data from a storage device in accordance with the read operation; 
the first storage port indicating to the first host port that the retrieved data is ready to be sent to the at least first host port; and  
25incrementing a time counter for the first respective I/O operation until an acknowledgement is received from the first host port that it is ready to receive the retrieved data;

However, Senin discloses the storage system retrieving data from a storage device in accordance with the read operation; 
the first storage port indicating to the first host port that the retrieved data is ready to be sent to the first host port (Fig. 2, ready response, [0015], “t.sub.1 is the time when the initiator or host receives a response indicating that the storage system is ready to accept data and the host may start the transfer;”); and  
25incrementing a time counter for the first respective I/O operation until an acknowledgement is received from the first host port that it is ready to receive the retrieved data ([0015], “t.sub.2 is the time when the initiator or storage system starts to send a first individual portion of data; t.sub.3 is the time when the initiator or host completes data transfer for all individual portions of the data; and t.sub.4 is the time when the initiator or host receives from the target or storage system an acknowledgment of success of the write I/O operation. For the write I/O operation, total transaction performance can be measured by the initiator or host between t.sub.0 and t.sub.4.”, wherein the time from t.sub.0 to t.sub.4 is time it took for I/O operation from host till acknowledgement received by host port as claimed);


Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Senin’s latency measurement in I/O operation into Reynold’s uplink port (host port) oversubscription determination method and Balakrishnan’s port selection method based on load balancing on a particular port of the system because one of the ordinary skill in the art would have been motivated to proactively notify the host about the additional latency that the host injects into the total latency of the I/O operation.



As per claim 3, 10, 17, Balakrishanan discloses the method of claim 1, wherein determining a payload idle time for a first respective I/O operation involving a first of the plurality of storage ports includes: receiving a command information unit from the first port indicating that the first respective I/O operation is a write operation for first data ([0022], wherein the information regarding I/Os sent to a storage array can be a read); 
5 neither Balakrishnan nor Reynolds specifically discloses the storage system preparing to process the write operation; the first storage port communicating to the first host port that the first storage port is ready to receive the first data to process the write operation; and incrementing a time counter for the first respective I/O operation until an acknowledgement is received from the first host port that it is ready to transmit the first data;

However Senin discloses the storage system preparing to process the write operation; the first storage port communicating to the first host port that the first storage port is ready to receive the first data to process the write operation (Fig. 2, ready response, [0015], “t.sub.1 is the time when the initiator or host receives a response indicating that the storage system is ready to accept data and the host may start the transfer;”); and incrementing a time counter for the first respective I/O operation until an acknowledgement is received from the first host port that it is ready to transmit the first data ([0015], “t.sub.2 is the time when the initiator or storage system starts to send a first individual portion of data; t.sub.3 is the time when the initiator or host completes data transfer for all individual portions of the data; and t.sub.4 is the time when the initiator or host receives from the target or storage system an acknowledgment of success of the write I/O operation. For the write I/O operation, total transaction performance can be measured by the initiator or host between t.sub.0 and t.sub.4.”, wherein the time from t.sub.0 to t.sub.4 is time it took for I/O operation from host till acknowledgement received by host port as claimed);


Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Senin’s latency measurement in I/O operation into Reynold’s uplink port (host port) oversubscription determination method and Balakrishnan’s port selection method based on load balancing on a particular port of the system because one of the ordinary skill in the art would have been motivated to proactively notify the host about the additional latency that the host injects into the total latency of the I/O operation.


As per claim 4, 11, 18, Reynolds discloses the method of claim 1, wherein determining one or more excessive idle times includes: comparing one or more first payload idle time of the payload idle times to a predefined threshold corresponding to an excessive time period for a storage port to wait for a host port to be ready to send or receive data for a respective I/O operation ([0026], [0038], “determining whether the uplink port is oversubscribed can, for example, include comparing data traffic metrics over the uplink port to reference data traffic metrics for the uplink port.”, wherein the reference data traffic metrics is interpreted as threshold as claimed).

As per claim 5, 12, 19, Reynolds discloses the method of claim 1, further comprising: determining one or more causes of the one or more excessive idle times, wherein the at least one component of the storage network is modified based at least in part on the determined one or more causes ([0036]-[0037]).

As per claim 6, 13, 20, Reynolds discloses the method of claim 5, wherein determining one or more causes of the one or more excessive idle times, including comparing, for at least the first host port, payload idle times and/or excessive idle times for two or more of the plurality of storage ports ([0026], [0038], “determining whether the uplink port is oversubscribed can, for example, include comparing data traffic metrics over the uplink port to reference data traffic metrics for the uplink port.”, wherein the reference data traffic metrics is interpreted as threshold as claimed).

25 As per claim 7, 14, Reynolds discloses the method of claim 6, wherein determining one or more causes includes: determining from the comparing that at least a first storage port of the plurality of storage ports is not a cause of the one or more excessive idle times ([0026], [0038]).


  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Reference Xu teaches a method of managing input/output of a storage device. The storage device at least includes a first I/O port and a second I/O port. The method comprises receiving a first I/O request for the storage device, and determining a type of the first I/O request. Based on the type of the first I/O request, the first I/O request is dispatched to the first I/O port or the second I/O port.
	Reference Mallick teaches a host device configured to communicate over a network with a storage system comprising a plurality of storage devices. The host device includes a set of input-output queues and a multi-path input-output driver configured to select input-output operations from the set of input-output queues for delivery to particular ports of the storage system over the network in accordance with a load balancing algorithm.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAMINI B PATEL/           Primary Examiner, Art Unit 2114